Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Amendment/Comment
The petition to expedite review of a renewed petition to accept an unintentionally delayed claim of priority and the renewed petition to accept an unintentionally delayed claim priority under 37 CFR 1.182 filed October 27, 2020 for the benefit of priority to the prior-filed provisional application set forth in the concurrently filed application Data Sheet (ADS) has been granted. The petition decision has been recorded on Nov. 17, 2020.  However, the amended ADS submitted 10/27/2020 indicates the filing date of March 26, 2014 for application 13153551 and filing date of June 6, 2011 for both applications 61/352,509 and 61/352,515. And thus, there appears to be an inconsistency in the original filing date of June 8, 2010 for both prior filed application and of June 6, 2011 for application 13153551. Appropriate correction is required.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686